Citation Nr: 1141270	
Decision Date: 11/07/11    Archive Date: 11/21/11

DOCKET NO.  08-22 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for the residuals of a right knee injury.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel







INTRODUCTION

The Veteran had active service from November 1974 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.                 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran requested and was scheduled for a Travel Board hearing before a Veterans Law Judge to be held at the RO on April 1, 2011.  See letters from the RO to the Veteran, dated in February 2011 and March 2011.  The Veteran did not appear for the hearing as scheduled.

On April 28, 2011, the RO received a letter from the Veteran with an attached cover letter from his representative, Disabled American Veterans (DAV).  In the cover letter, the DAV stated that they were submitted the Veteran's letter which pertained to his request to reschedule his Travel Board hearing.  In the letter from the Veteran, he stated that he did not attend the scheduled April 1, 2011 hearing because he had not received the notice of the hearing until April 4, 2011.  In addition, he noted that he had been under a VA doctor's care for squamous cell carcinoma since February 2011, and had been receiving chemotherapy.  He submitted copies of VA Medical Center (VAMC) inpatient treatment records showing that he was hospitalized from April 6 to April 14, 2011, for squamous cell carcinoma.  

In May 2011, the RO received a cover letter from the DAV, with an attached medical statement from VA physician M.B., M.D., dated in April 2011.  In the cover letter, the DAV indicated that they were submitted the medical statement from Dr. B. in support of the Veteran's request to reschedule his Travel Board hearing.  In the letter from Dr. B., she stated that she had been treating the Veteran for squamous cell cancer since March 2011.  According to Dr. B., the Veteran was undergoing chemotherapy and had experienced numerous complications from his cancer treatment.  He was hospitalized twice in the past month.  Dr. B. reported that because of his many medical complications over the past month, he had been unable to keep his appointments, and he requested leniency in those concerns.          

The United States Court of Appeals for Veterans Claims (Court) has determined that the veteran has a right to request a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.  When a hearing is scheduled and the veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d); see also Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704.

In light of the above, although the Veteran's motion to reschedule his Travel Board hearing was not received within 15 days of his failure to appear, nevertheless, the Board finds that he has provided good cause for his failure to report for his Travel Board hearing.  Therefore, given the expressed intent of the Veteran to have a Travel Board hearing, this case must be returned to the RO to arrange for such a hearing.  38 U.S.C.A. § 7107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

The RO must schedule the Veteran for a Travel Board hearing in connection with his appeal.  The RO must clearly notify the Veteran of the time and date of the hearing.  After the hearing is conducted, the case should be returned to the Board, in accordance with appellate procedures.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).








_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


